                                                                


                                                              %UDGOH\7$XVWLQ(VT                                     
                                                                1HYDGD%DU1R
                                                              61(//	:,/0(5//3
                                                              +RZDUG+XJKHV3DUNZD\6XLWH
                                                                /DV9HJDV1HYDGD
                                                              7HOHSKRQH
                                                                )DFVLPLOH
                                                              EDXVWLQ#VZODZFRP
                                                              Attorneys for Defendant
                                                                Equifax Information Services LLC
                                                       
                                                                                              81,7('67$7(6',675,&7&2857
                                                       
                                                                                                     ',675,&72)1(9$'$
                                                       
                                                            %(77<-5($'<                                           &DVH1RFY00'1-.
                                                                                                                    
                                                                                                                       67,38/$7,212)(;7(16,212)
                                                                                            3ODLQWLII            
                                                                                                                      7,0()25'()(1'$17(48,)$;
                                                                                                                    
                                                                                                                       ,1)250$7,216(59,&(6//&72
                                                       YV                                                         ),/($16:(5
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                       
                                                       (48,)$;,1)250$7,216(59,&(6//&
Snell & Wilmer




                                                                                                                    
                    Las Vegas, Nevada 89169




                                                                                                                       ),5675(48(67
                                                                                                                    
                         LAW OFFICES




                                                                                                                         
                          702.784.5200




                                                                          'HIHQGDQW                            
                               L.L.P.




                                                                    'HIHQGDQW(TXLID[,QIRUPDWLRQ6HUYLFHV//&³(TXLID[´KDVUHTXHVWHGDQH[WHQVLRQRI
                                                             WLPHWRDQVZHUPRYHRURWKHUZLVHUHVSRQGWRWKH&RPSODLQWLQWKLVPDWWHUWRZKLFK3ODLQWLIIKDV
                                                             QR RSSRVLWLRQ $FFRUGLQJO\ SXUVXDQW WR /5 ,$  ,7 ,6 +(5(%< 67,38/$7(' $1'
                                                             $*5(('WRE\DQGDPRQJFRXQVHOWKDW'HIHQGDQW(TXLID[,QIRUPDWLRQ6HUYLFHV//&¶VWLPHWR
                                                             DQVZHUPRYHRURWKHUZLVHUHVSRQGWRWKH&RPSODLQWLQWKLVDFWLRQLVH[WHQGHGIURP1RYHPEHU
                                                              WKURXJK DQG LQFOXGLQJ 'HFHPEHU   3ODLQWLII DQG (TXLID[ DUH DFWLYHO\ HQJDJHG LQ
                                                             VHWWOHPHQWGLVFXVVLRQV7KHDGGLWLRQDOWLPHWRUHVSRQGWRWKH&RPSODLQWZLOOIDFLOLWDWHVHWWOHPHQW
                                                             GLVFXVVLRQV
                                                             
                                                             
                                                             
                                                             
                                                             
                                                             
                                                                                                                  
                                                                                                                                                                       

                                                                
                                                            


                                                                    7KLVVWLSXODWLRQLVILOHGLQJRRGIDLWKDQGQRWLQWHQGHGWRFDXVHGHOD\
                                                                    5HVSHFWIXOO\VXEPLWWHGWKLVVWGD\RI2FWREHU
                                                                    
                                                                                                                  61(//	:,/0(5//3
                                                                                                           
                                                            
                                                                                                                %\VBradley Austin        
                                                                                                                  %UDGOH\7$XVWLQ
                                                                                                                1HYDGD%DU1R
                                                                                                                +RZDUG+XJKHV3NZ\6XLWH
                                                                                                                  /DV9HJDV19
                                                                                                                7HO
                                                                                                                  )D[
                                                                                                                (PDLOEDXVWLQ#VZODZFRP
                                                                                                                  
                                                      
                                                                                                                  Attorneys for Defendant
                                                                                                               Equifax Information Services LLC

                                                                                                               No opposition
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                                                                               VDavid Krieger              
                    Las Vegas, Nevada 89169




                                                                                                                  'DYLG+.ULHJHU(VT
                         LAW OFFICES

                          702.784.5200




                                                      
                                                                                                                  1HYDGD%DU1R
                               L.L.P.




                                                                                                               +$,1(6	.5,(*(5//&
                                                                                                                  6(DVWHUQ$YH6XLWH
                                                                                                               +HQGHUVRQ19
                                                                                                                  3KRQH
                                                      
                                                                                                                  )$;
                                                                                                               (PDLOGNULHJHU#KDLQHVDQGNULHJHUFRP
                                                                                                             
                                                      
                                                                                                                  Attorneys for Plaintiff
                                                      

                                                      

                                                                                                                           ,7,66225'(5('
                                                            
                                                         
                                                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                              8QLWHG6WDWHVMagistrate-XGJH
                                                      
                                                                                                                                        November 1, 2018
                                                                                                                               '$7('BBBBBBBBBBBBBBBBBB
                                                      
                                                                                                                  
                                                                          
                                                            
                                                         

                                                            
                                                                                                                                                          
                                                            
